DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 8/11/2021, that was in response to the Office action dated 5/11/2021. Claims 23-39 are pending, claim(s) 26-39 are presented as new, while claim(s) 23-25 are presented as originally claimed.
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. The reasons for the applicant’ remarks not being persuasive are given below.
The applicant respectfully submits hood of Hepner does not have both a front section and a rear section, with the inlet opening in the rear section. The examiner respectfully disagrees because the entire exhaust system is interpreted as the hood structure, including the duct 54, as the claim does not exclude an orientation between front, rear, side, etc. and the “hood” of Hepner does have the front, rear and side as what is commonly known. Applicant further submits that structures 56 and 60 are located externally of the vent hood 12, however the exhaust assembly as stated above is interpreted to include the duct, which houses the filtration system. A hood, as best understood in the art and one of ordinary skill, is a structure that houses exhaust gas cleaning elements, which the arrangement of Hepner shows. Regarding the lateral flow, Hepner does show lateral flow as the flow of the gas flows horizontally. For these .
Claim Objections
Claim 24 objected to because of the following informalities:  Claim 24 ends with s semi-colon (;) rather than a period (.).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hepner [4235220].
With respect to claims 23 and 24, Hepner disclose: A commercial cooking equipment exhaust hood system, comprising: a hood structure (50) including a rear section and a front section [see FIG 3], wherein an inlet opening (at 12) to 
{cl. 24} The commercial cooking equipment exhaust system of claim 23, wherein exhaust gases move laterally along the front section of the hood structure [see FIG 3]. The lateral direction is interpreted with its known intended meaning, and it therefore is seen in Hepner that the flow of exhaust flows at least laterally through the charcoal filer (60) before exiting, wherein (60) is located more toward the interpreted front section of Hepner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepner [4235220], further in view Buschman [3678653].
With respect to claim 25, Hepner discloses the invention as substantially claimed however does not disclose the electrostatic precipitator. Buschman makes up for these deficiencies by teaching: The commercial cooking equipment exhaust system of claim 23, wherein the at least one filtration device comprises an electrostatic precipitator (10, 11) [see FIG 2, col 3, line 55-col 4, line 46]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Hepner with the teachings Buschman because Buschman provides an alternative filtration system comparable to a .
Claim 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles [20080121224], further in view of Schmitt et al [20160023924].
With respect to claim 34, Giles discloses the invention as substantially as claimed. Giles discloses: A commercial cooking equipment exhaust system, comprising: at least one filter unit (18) positioned along an exhaust flow path; a UV light source (21) downstream of the at least one filter unit [see FIG 1]; a controller (17) [see FIG 2, paragraph 0018-0027], however does not disclose the invention as further claimed. 
 Schmitt makes up for these deficiencies by teaching a controller (120) operatively connected to control a power level of the UV light source (102), the controller configured to control the power level based upon at least one monitored exhaust condition [paragraph 0043]; at least one temperature sensor (102); wherein the at least one monitored exhaust condition comprises a temperature as indicated by the temperature sensor [paragraph 0039-0052].
With respect to claim 37, Giles discloses the invention as substantially as claimed. Giles discloses: A commercial cooking equipment exhaust system, comprising: at least one filter unit (18) positioned along an exhaust flow path; a UV light source (21) downstream of the at least one filter unit [see FIG 1]; a controller (17) [see FIG 2, paragraph 0018-0027], however does not disclose the invention as further claimed. 
Schmitt makes up for these deficiencies by teaching a controller (120) operatively connected to control a power level of the UV light source (102), the controller configured to control the power level based upon at least one monitored exhaust condition 
Regarding claims 34 and 37, the modification would involve including the microcontroller of Schmitt with the existing controller of Giles. Although Schmitt teaches a system for water purification, it is believed that the same principles can be used on any fluid that is contaminated and in need of cleansing. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Giles with the teachings of Schmitt because Schmitt provides a controller that allows for control over power to efficiently extract grease, while also minimizing power consumption.
Allowable Subject Matter
Claims 26-33, 35, 36, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
11/17/2021